              Case 2:20-cv-01025-RSL Document 28 Filed 02/12/21 Page 1 of 1




 1

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 6
      RGN-SEATTLE XVII, LLC,
 7
                                                          NO. 2:20-CV-01025
                             Plaintiff,
 8                                                        ORDER OF DISMISSAL
                   v.
 9    A&D PARTNERS, LLC and THE BANK OF
      NEW YORK MELLON CORPORATION,
10
                             Defendants.
11

12
                                                  ORDER
13
             Pursuant to the Parties Joint Stipulation and Rule 41(a)(1)(ii) of the Federal Rules of Civil
14

15   Procedure Plaintiff RGN-Seattle XVII, LLC and Defendants A&D Partners, LLC and The Bank

16   of New York Mellon Corporation are hereby DISMISSED with prejudice and without an award

17   of costs or fees to any party.
18
             Dated this 12th day of February, 2021.
19

20                                                      The Honorable Robert S. Lasnik
                                                        United States District Judge
21

22

23

24

25

26

     ORDER OF DISMISSAL – 1                                               LYNN PINKER HURST &
                                                                             SCHWEGMANN
                                                                           2100 Ross Avenue, Suite 2700
                                                                               Dallas, Texas 75201
                                                                                 (214) 981-3836
